              Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    STACEY GONZALEZ, et al.,
                                       Plaintiffs,
                          v.
                                                                  CIVIL ACTION NO. 18-5029
    CITY OF PHILADELPHIA, et al.,
                                       Defendants.



                                             MEMORANDUM OPINION

Rufe, J.                                                                              September 16, 2020

            Two Philadelphia police officers bring this action against the City of Philadelphia and

individual officers of the Philadelphia Police Department, alleging religious discrimination.1

Plaintiffs seek leave to file a second amended complaint. Defendants oppose the motion and

have moved to strike the second amended complaint. For the reasons stated below, Plaintiffs’

motion will be granted in part and denied in part, and Defendants’ motion to strike will be

denied.

       I.       BACKGROUND

            Officers Stacey Gonzalez and Pavel Reznik, who are Jewish, filed this action on

November 20, 2018. 2 The Complaint included allegations of anti-Semitic comments and

disparate treatment as compared to non-Jewish officers. 3 The original Complaint contained three




1
 Amend. Compl. [Doc. No. 10] ¶¶ 3–5, 13–15. The third Plaintiff in this matter, Officer Pavel Reznik, has settled
his case with Defendants. [Doc. No. 30] at 5.
2
    See generally, Original Compl. [Doc. No. 1].
3
    See id. ¶¶ 16, 21.
              Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 2 of 8




claims: a claim for civil rights violations under 42 U.S.C. § 1983, a claim that the City was liable

for this discrimination, 4 and a claim alleging a civil rights conspiracy under 42 U.S.C. § 1985. 5

            Plaintiffs filed their First Amended Complaint on April 4, 2019, and added an additional

Plaintiff, Dimitry Soroka. 6 The First Amended Complaint did not add any additional factual

allegations related to Plaintiffs Gonzalez and Reznik and added no additional legal claims. The

case proceeded to discovery.

            In October 2019, Plaintiffs Gonzalez and Soroka7 filed complaints with the EEOC. 8 They

received right-to-sue letters on November 5, 2019. 9 Ninety days later, Plaintiffs moved to

amend. The proposed Second Amended Complaint removes Plaintiff Reznik, adds claims under

Title VII10 and the Pennsylvania Human Relations Act (PHRA), 11 adds an additional Defendant,

Sergeant Debra Wilson, and adds factual allegations that Plaintiffs were retaliated against for

filing this action. The proposed Second Amended Complaint leaves unchanged the allegations of

discrimination and the § 1983 and § 1985 claims.




4
    See Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978).
5
    See Complaint [Doc. No. 1] ¶¶ 23–40.
6
    See Amend. Compl. [Doc. No. 10].
7
    The third Plaintiff, Officer Reznik, settled his case with Defendants.
8
 See Proposed Second Amend. Compl. [Doc. No. 30-1] ¶¶ 19, 24; see also Mot. for Leave, Ex. 2 [Doc. No. 30-2] at
22, 23.
9
    Mot. for Leave, Ex. 2 [Doc. No. 30-2] at 22, 23.
10
     42 U.S.C. § 2000e, et seq.
11
     43 Pa. Stat. § 951, et seq.
                                                                  2
               Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 3 of 8




       II.       LEGAL STANDARD

              Under Federal Rule of Civil Procedure 15(a), a court “should freely give leave” to amend

a complaint “when justice so requires.” 12 A court should “generally” grant leave to amend

“unless equitable considerations render it otherwise unjust.” 13 Denial of leave can be based on

factors such as “undue delay, bad faith, and futility,” 14 and the court may also consider other

equities “such as judicial economy/burden on the court.”15 However, the touchstone in this

analysis is “prejudice to the non-moving party.”16

       III.      DISCUSSION

              The proposed Second Amended Complaint adds claims under Title VII and the PHRA,

allegations of retaliation, and an additional Defendant. 17 Defendants argue that leave to amend

should be denied because the new claims would be futile and because they would be prejudiced

by Plaintiffs’ undue delay in amending the complaint.

              A. Leave to Amend should not be Denied as Futile

              Defendants argue that amendment would be futile because the new claims are untimely

and without merit.18 In assessing a proposed amendment for futility, the Court “applies the same




12
     Fed. R. Civ. P. 15(a)(2).
13
     Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006).
14
     Id.
15
     Mullin v. Balicki, 875 F.3d 140, 150 (3d Cir. 2017).
16
     Id. (quoting Arthur, 434 F.3d at 204).
17
   Proposed Second Amend. Compl. [Doc. No. 30-1] ¶¶ 20, 25, 46–53. The Proposed Second Amended Complaint
also contains a claim by Plaintiff Gonzalez for interference with rights under the Family Medical Leave Act, 29
U.S.C. § 2601, et seq., but that claim has since been withdrawn. See Pl. Resp. in Opp. Mot. to Strike [Doc. No. 36]
at 8. Plaintiff Soroka has also withdrawn his claims against Defendant Corporal Church. Id.
18
     See Def. Mot. to Strike [Doc. No. 32] at 6–17.
                                                                 3
             Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 4 of 8




standard of legal sufficiency as applies under Rule 12(b)(6).”19 For a claim to survive, it “must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” 20 The Court may consider “only those facts alleged in the complaint, accepting the

allegations as true and drawing all logical inferences in favor of the non-moving party.” 21

           In Pennsylvania, an employee has 300 days from the alleged act of discrimination to file

a charge with the EEOC, 22 and discrete acts of discrimination prior to the 300-day filing period

are time-barred. 23 Plaintiff Gonzalez alleges no discriminatory acts within the filing period in the

proposed Second Amended Complaint. 24 Therefore, her claims under Title VII and PHRA are

untimely and amendment would be futile. Plaintiff Soroka, however, does sufficiently allege a

discriminatory act occurring within the filing period. 25 This timely act, combined with the other

allegations, plausibly states a claim for discrimination, and amendment as to Plaintiff Soroka’s

discrimination claims would not be futile. 26




19
     Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).
20
     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
21
     Williamson v. City of Philadelphia, 169 F. Supp. 3d 630, 632–33 (E.D. Pa. 2016).
22
  See Mandel v. M & Q Packaging Corp., 706 F.3d 157, 165 (3d Cir. 2013), 42 U.S.C. § 2000e-5(e)(1).
Discrimination claims under Title VII and the PHRA are analyzed in the same manner. See Gomez v. Allegheny
Health Servs., Inc., 71 F.3d 1079, 1084 (3d Cir. 1995).
23
  See Mikula v. Allegheny Cty. Of PA, 583 F.3d 181, 183 (3d Cir. 2009). Plaintiffs filed charges with the EEOC in
October of 2019, Proposed Second Amend. Compl. [Doc. No. 30-1] ¶¶ 19, 24, so the earliest possible date within
the filing period is December 5, 2018.
24
  The most recent act of discrimination alleged by Plaintiff Gonzalez occurred prior to the 2018 Memorial Day
potluck. See Proposed Second Amend. Compl. [Doc. No. 30-1] ¶ 17.
25
   Plaintiff Soroka alleges that “[i]n 2019 during a money collection for the League of Sacred Heart, it was relayed
to Plaintiff Soroka that Corporal Glen Fedon stated ‘even Soroka gave money, and he’s Jewish!’” Id. ¶ 23. Plaintiffs
do not suggest that Plaintiff Gonzalez and Soroka worked in the same precinct. There are also no allegations
suggesting that either Plaintiff knew of any comments or actions made against the other.
26
  Acts of discrimination occurring prior to the filing period may show a continuing practice of discrimination and
time-barred acts of discrimination may be relevant as “background evidence in support of a timely claim.” See Nat’l
R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 113, 117 (2002).
                                                                4
              Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 5 of 8




           Plaintiffs’ proposed Second Amended Complaint also adds factual allegations of

retaliation.27 To plausibly state a claim for retaliation under Title VII,28 a plaintiff must plead

“sufficient factual allegations to raise a reasonable expectation that discovery will reveal

evidence of the following elements: (1) she engaged in conduct protected by Title VII; (2) the

employer took adverse action against her; and (3) a causal link exists between her protected

conduct and the employer's adverse action.”29

           Although Plaintiff Gonzalez’s discrimination claim under Title VII is time-barred, the

filing of this religious discrimination action is conduct protected under Title VII. 30 Plaintiff

Gonzalez alleges that after filing of this action, she was refused a steady beat assignment, her

paperwork was not processed in a timely manner, and she was not given access to sign on to her

Mobile Data Terminal. 31 Plaintiff Gonzalez also alleges that while this was occurring, Defendant

Wilson and others knew that she had filed this action and co-workers referred to her as “the one




Defendants argue that the 2019 comment is insufficient to state a claim for a hostile work environment and that the
incidents alleged are not sufficiently linked to constitute a continuing violation. Def. Mot. to Strike [Doc. No. 32] at
12–15. But the court must accept as true all allegations presented in the complaint and draw all inferences in favor of
Plaintiff.
27
  The proposed Second Amended Complaint does not add any specific claims for retaliation. However, the Court
will interpret the broad claims of “Violation of Title VII” and “Violation of the . . . PHRA” as containing both
discrimination and retaliation claims. See Proposed Second Amend. Compl. [Doc. No. 30-1] ¶¶ 46–53. There is no
indication that Plaintiffs are claiming First Amendment retaliation under § 1983 for filing this action or any
discrimination complaints. See id. ¶¶ 28–40.
28
  PHRA uses the same framework as Title VII for retaliation claims. See Connelly v. Lane Const. Corp., 809 F.3d
780, 792 n.9 (3d Cir. 2016).
29
     Id. at 789 (3d Cir. 2016).
30
  It is not clear from the complaint as to whether the EEOC charge was sufficient to exhaust administrative
remedies for claims of retaliation under Title VII and the PHRA. See, e.g,. Johnson v. Chase Home Fin., 309 F.
Supp. 2d 667, 672 (E.D. Pa. 2004). But the Court must draw all inferences in favor of Plaintiffs and will assume that
the factual allegations of retaliation occurring prior to October 2019 were included in the EEOC charge.
31
     See Proposed Second Amend. Compl. [Doc. No. 30-1] ¶ 20.
                                                               5
                 Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 6 of 8




who is causing trouble with the lawsuit.”32 Plaintiff Gonzalez has plausibly alleged a causal link

between the lawsuit and these actions, which are of the type that a factfinder could reasonably

determine were calculated to have “dissuaded a reasonable worker from making . . . a charge of

discrimination.” 33 Amendment as to Plaintiff Gonzalez’s claims for retaliation under Title VII

and PHRA would not be futile. Plaintiff Soroka also alleges continued harassment and

discrimination.34 But these allegations contain no facts that could plausibly establish a causal

link to this discrimination action. Amendment as to Plaintiff Soroka’s claims of retaliation under

Title VII and PHRA would be futile. 35

            Finally, Plaintiffs’ proposed Second Amended Complaint adds Sergeant Debra Wilson as

an additional Defendant. The only allegations involving Defendant Wilson are those related to

Plaintiff Gonzalez’s retaliation claims under Title VII and PHRA. 36 Amendment as to adding

Defendant Wilson as a defendant on all other claims except Plaintiff Gonzalez’s retaliation claim

would be futile.

            B. Leave to Amend should not be Denied for Undue Delay or Prejudice

            Defendants argue that Plaintiffs waited too long to amend. However, “[d]elay alone is not

sufficient to justify denial of leave to amend.”37 Leave to amend should only be denied when the

delay placed an “unwarranted burden on the court” and “an unfair burden on the opposing



32
     Id. ¶ 20.
33
     Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).
34
     See Proposed Second Amend. Compl. [Doc. No. 30-1] ¶ 20.
35
  Defendants also argue that amendment should be denied as to Claims I–III of the Proposed Second Amended
Complaint. Def. Mot. to Strike [Doc. No. 32] at 7–10. These claims were part of the First Amended Complaint,
which Defendants answered, see [Doc. No. 12], and are not properly contested in opposition to a motion to amend.
36
     See Proposed Second Amend. Compl. [Doc. No. 30-1] ¶ 20.
37
     Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006).
                                                                 6
              Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 7 of 8




party.” 38 Additionally, “the question of undue delay requires that we focus on the movant’s

reasons for not amending sooner.”39

           Defendants argue that Plaintiff knew of all the factual allegations in the proposed Second

Amended Complaint as of August 2019 and had no justification to wait until February 2020 to

move to amend. 40 But Plaintiffs were required to exhaust their administrative remedies by filing

a discrimination charge with the EEOC and Plaintiffs moved to amend within the 90-day statute

of limitations after receiving the right-to-sue letter. 41 Additionally, Plaintiff alleges that the

retaliation is ongoing. 42 The Court finds that the “delay was neither so egregious nor unexplained

as to warrant refusal of leave to amend.” 43

           In determining if a party will be prejudiced, courts consider whether allowing amendment

would “result in additional discovery, cost, and preparation to defend against new facts or new

theories.” 44 Defendants note that “the parties have conducted extensive discovery” and argue

prejudice because of the “over one year” spent “defending itself against Plaintiffs’ legal strategy”

and the “large amount of time and resources” spent “defending itself against the allegations in

the Complaint and the Amended Complaint.”45




38
     Id. (quoting Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir. 2001)).
39
     Cureton v. Nat’l Collegiate Athletic Ass’n, 252 F.3d 267, 273 (3d Cir. 2001).
40
   Def. Mot. to Strike [Doc. No. 32] at 6 (“Specifically, Plaintiff Soroka alleges that he was falsely accused of
retaliation in August of 2019. Plaintiff Soroka has not provided any reason for waiting until February 2020 to
attempt to amend the Complaint.”).
41
     See Mot. for Leave, Ex. 2 [Doc. No. 30-2] at 22, 23.
42
     See Proposed Second Amend. Compl. [Doc. No. 30] ¶¶ 20, 25.
43
     Arthur v. Maersk, Inc., 434 F.3d 196, 204 (3d Cir. 2006).
44
     Cureton, 252 F.3d 267, 273 (3d Cir. 2001).
45
     Def. Mot. to Strike [Doc. No. 32] at 6.
                                                                 7
              Case 2:18-cv-05029-CMR Document 39 Filed 09/17/20 Page 8 of 8




             The new claims of discrimination under Title VII and PHRA are based upon the same

factual allegations as those contained in the original Complaint and repeated in the First

Amended Complaint. Any additional discovery for these claims is likely minimal. Furthermore,

adding additional legal theories based on existing allegations is generally not considered

prejudicial before the summary judgment stage.46 Although the retaliation claim may require

some additional discovery, because the alleged retaliation is in response to this action and is

related to the underlying claims of discrimination, the Court finds that the benefits of judicial

economy outweigh the potential need for additional discovery.47 Granting leave to amend would

not prejudice Defendants.

       IV.      CONCLUSION

             The Court will grant Plaintiffs leave to file a second amended complaint that comports

with this memorandum opinion. An order will be entered.




46
     See, e.g,. Adams v. Gould Inc., 739 F.2d 858, 869 (3d Cir. 1984).
47
  See Mullin v. Balicki, 875 F.3d 140, 149–50 (3d Cir. 2017). Plaintiffs note that they conducted depositions on
several people involved in the new retaliation claims, including Defendant Wilson, in October 2019. See Pl. Resp. in
Opp. Mot. to Strike [Doc. No. 36] at 5.
                                                                8
